Citation Nr: 0811798	
Decision Date: 04/10/08    Archive Date: 04/23/08

DOCKET NO.  03-21 867	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUES

1.  Entitlement to service connection for bilateral foot 
disorder.

2.  Entitlement to service connection for left knee disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Scott Shoreman, Associate Counsel



INTRODUCTION

The veteran had active service from April 1982 to June 1984.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2003 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1.  The competent and probative evidence preponderates 
against a finding that the veteran's bilateral foot disorder 
is causally related to his active military service.

2.  The competent and probative evidence preponderates 
against a finding that the veteran's left knee disorder is 
causally related to his active military service.


CONCLUSION OF LAW

1.  A bilateral foot disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 
& Supp. 2007); 38 C.F.R. § 3.303 (2007).

2.  A left knee disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist a claimant in substantiating a 
claim for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5.103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a veteran before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If, 
however, VCAA notice is provided after the initial decision, 
such a timing error can be cured by subsequent readjudication 
of the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 Vet. App. 
537, 543 (2006).

The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed to be prejudicial.  VA then 
bears the burden of rebutting the presumption, by showing 
that the essential fairness of the adjudication has not been 
affected because, for example, actual knowledge by the 
claimant cured the notice defect, a reasonable person would 
have understood what was needed, or the benefits sought 
cannot be granted as a matter of law.  Sanders v. Nicholson, 
487 F.3d 861 (Fed. Cir. 2007); petition for cert. filed (U.S. 
March 21, 2008) (No. 07-1209).

In February 2003, the RO sent the veteran a letter informing 
him of the types of evidence needed to substantiate his claim 
and its duty to assist him in substantiating his claim under 
the VCAA.  The letter informed the veteran that VA would 
assist him in obtaining evidence necessary to support his 
claim, such as medical records, employment records, or 
records from other Federal agencies.  He was advised that it 
is his responsibility to provide or identify, and furnish 
authorization where necessary for the RO to obtain, any 
supportive evidence pertinent to his claim. 

The Board finds that the content of the February 2003 letter 
provided to the veteran complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify and assist.  Subsequently, the April 2003 
rating decision, June 2003 SOC, December 2004 SSOC, and 
December 2007 SSOC explained the basis for the RO's action, 
and the SOC and SSOCs provided him with additional 60-day 
periods to submit more evidence.  It appears that all 
obtainable evidence identified by the veteran relative to his 
claim has been obtained and associated with the claims file, 
and that neither he nor his representative has identified any 
other pertinent evidence, not already of record, which would 
need to be obtained for a fair disposition of this appeal.  
It is therefore the Board's conclusion that the veteran has 
been provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA 
notices.

Moreover, the claimant has not demonstrated any error in VCAA 
notice, and therefore the presumption of prejudicial error as 
to such notice does not arise in this case.  See Sanders v. 
Nicholson, supra.

In addition to the foregoing harmless-error analysis, to 
whatever extent the decision of the Court in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006) requires more extensive 
notice in claims for compensation, e.g., as to potential 
downstream issues such as disability rating and effective 
date, the Board notes that the RO provided that information 
to the veteran in a letter of June 2007.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore no useful purpose would be served in remanding this 
matter for yet more development.  Such a remand would result 
in unnecessarily imposing additional burdens on VA, with no 
additional benefits flowing to the veteran.  The Court of 
Appeals for Veteran Claims has held that such remands are to 
be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Applicable Law and Regulations

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. 
§ 3.303(d).  Service connection may also be granted on a 
presumptive basis for certain chronic disabilities, including 
arthritis, when manifested to a compensable degree within the 
initial post-service year.  38 C.F.R. §§ 3.307, 3.309(a).

The U.S. Court of Appeals for Veterans Claims has held that, 
in order to prevail on the issue of service connection, there 
must be medical evidence of a (1) current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  This rule does not mean 
that any manifestation in service will permit service 
connection.  To show chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b).

When the disease identity is established, there is no 
requirement of evidentiary showing of continuity.  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity of symptomatology after 
discharge is required to support the claim.  Id.

III.  Facts and Analysis

A.  Bilateral foot disorder

The veteran's service medical records (SMRs) show that in May 
1984 he denied in a Report of Medical History that he had a 
bilateral foot disorder.  His feet were found to be normal at 
a May 1984 physical examination.
 
Private treatment notes from December 1995 indicate that the 
veteran complained of pain in his right foot when he stood 
for a long period of time.  He also complained of corns on 
the foot, and was found to have calluses on the right foot. 

VA treatment notes from September 2001 indicate callus 
formation on the soles of both feet, which were reduced with 
a surgical scalpel.  In October 2001 it was noted at VA 
treatment that the veteran had foot problems associated with 
calluses.  The following month the veteran was wearing shoes 
with padding because of pain associated with the calluses.  
He had corns and scaling dry skin on the soles of both feet 
at a March 2003 VA physical examination.  Later in March 2003 
the veteran complained at VA treatment of corns on the bottom 
of his feet and tenderness on the fourth toe of the left foot 
near the nail.  The veteran was diagnosed with plantar warts 
and was advised to soak the toe on his left foot to protect 
it from irritation.

The RO did not afford the veteran a VA examination for his 
bilateral foot disorder, on the basis that there is already 
sufficient medical evidence to decide the claim, and the 
Board agrees.  In McClendon v. Nicholson, 20 Vet. App. 79 
(2006), the Court reviewed the criteria for determining when 
an examination is required by applicable regulation and how 
the Board applies 38 C.F.R. § 3.159(c).  The three salient 
benchmarks are: competent evidence of a current disability or 
recurrent symptoms; establishment of a pertinent in-service 
event, injury, or disease; and indication that the current 
disability may be associated with an in-service event.  The 
Board finds that there is no competent evidence of an in-
service event or injury to the veteran's feet and no 
indication that the veteran's bilateral foot disorder is 
related to an in-service event.  Therefore, the Board finds 
that the evidence of record does not trigger the necessity of 
an examination in order to decide this claim on the merits.  
See 38 C.F.R. § 3.159(c).

After careful consideration of the record, the Board finds 
that the evidence preponderates against a grant of service 
connection for a bilateral foot disorder, and there is no 
competent evidence that a bilateral foot disorder was 
manifested within one year of service.  Thus, the benefit-of-
the-doubt doctrine does not apply, and the claim must be 
denied.  See Gilbert, supra.

B.  Left knee disorder

The veteran's SMRs show that in May 1984 he denied in a 
Report of Medical History that he had any knee disorder.  His 
left lower extremity was found to be normal at a May 1984 
physical examination.

VA treatment records show that in October 2001 the veteran 
sustained a blunt trauma to the posterior aspect of his left 
knee when another person ran into him.  The following week he 
complained of pain upon walking.  Upon examination he had no 
marked tenderness to the popliteal area, and pedal pulses 
were present and of good quality.  X-rays of the left knee 
were negative.  At a March 2003 physical examination there 
were no abnormalities noted in relation to the veteran's left 
knee.

Private treatment notes indicate that in July 2005 the 
veteran complained of a three-day history of a traumatic 
injury to the left knee manifested by swelling and a decrease 
of range of motion.  Upon physical examination, he had an 
enlarged hematoma on the left knee medially and a decreased 
range of motion.  The ligamentous structures of the knee 
appeared intact and there were good pulses in the dorsalis 
pedis and the posterior tibial arteries.  The veteran was 
diagnosed with a left knee contusion.

The RO did not afford the veteran a VA examination for his 
left knee disorder on the basis that there is already 
sufficient medical evidence to decide the claim, and the 
Board agrees.  There is no competent evidence of a current 
left knee disorder or of an in-service event, injury, or 
disease related to the left knee.  Therefore, the Board finds 
that the evidence of record does not trigger the necessity of 
an examination in order to decide the claim on the merits.  
See 38 C.F.R. § 3.159(c), McClendon, supra.

After careful consideration of the record, the Board finds 
that the evidence preponderates against a grant of service 
connection for a left knee disorder, and there is no 
competent evidence that a left knee disorder was manifested 
within one year after service.  Thus, the benefit-of-the-
doubt doctrine does not apply, and the claim must be denied.  
See Gilbert, supra.


ORDER

Service connection for a bilateral foot disorder is denied.

Service connection for a left knee disorder is denied.



________________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


